Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for recognizing one or more characters from at least one image. The closest prior art, Wang (USPAP       2019/0114,486), shows a similar system, in which, an image receiving module operable by the one or more processors, and configured to receive the at least one image representative of a document; a pre-processing module operable by the one or more processors, and configured to pre- process the at least one image to reduce noise and enhance one or more parameters associated with image quality (Please note, paragraph 0176. As indicated from at least two channels, the contrasting extremal region extracted from the subtitle region is adjusted by means of color enhancement, effectively filtering out noises and backgrounds in the image of the subtitle region, and reducing the difficulty in identifying the character from the subtitle region in subsequence, which is favorable for improving the efficiency and accuracy of subsequent character recognition). However, Wang fails to address: “for a feature extraction module operable by the one or more processors, and configured to: extract a plurality of characters from the corresponding at least one image using a character recognition technique; extract at least one structure from the corresponding at least one image upon applying an edge detection technique to extract an X co-ordinate and a Y co-ordinate associated to the corresponding at least one structure, wherein the at least one structure is a representative of the document; and identify a template based on at least one extracted structure upon comparing the template with a plurality of pre-stored templates stored in a database; a character accuracy detection module operable by the one or more processors, and configured to: subject the plurality of characters into a plurality of ensemble artificial intelligence (Ai) models to extract one of a plurality of texts, a plurality of non-textual data and a combination thereof, from a plurality of extracted characters from each of the plurality of ensemble artificial intelligence (AI) models; compare a plurality of extracted texts, a plurality of extracted non-textual data, or a combination thereof, from the corresponding plurality of ensemble artificial intelligence (Al) models with each other to generate a plurality of accurate texts, a plurality of accurate non-textual data, or a combination thereof, and generate a confidence score for each of the plurality of accurate texts, each of the plurality of accurate non-textual data or a combination thereof. and a character validation module operable by the one or more processors, and configured to validate one of the plurality of accurate texts, the plurality of accurate non-textual data, or a combination thereof, generated upon comparison based on the confidence score upon receiving insights by a user to recognize the one or more characters from the corresponding at least one image”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 









For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, February 26, 2022